382 So. 2d 597 (1980)
Ex parte J. B. HUBBARD.
(Re: J. B. Hubbard, alias, etc. v. State of Alabama.
78-688.
Supreme Court of Alabama.
March 7, 1980.
Rehearing Denied April 4, 1980.
Ralph C. Burroughs, Public Defender, Walter P. Crownover of Crownover & Mountain, Joel L. Sogol, of Sogol & Chandler, Tuscaloosa, for petitioner.
Charles A. Graddick, Atty. Gen., James F. Hampton, Sp. Asst. Atty. Gen., for respondent.
FAULKNER, Justice.
J. B. Hubbard was indicted for murder pursuant to Code 1975, § 13-11-2(a)(13), as he had previously been convicted of second degree murder within twenty years, was found guilty by a jury in Tuscaloosa County Circuit Court, and was sentenced to die by electrocution. The Court of Criminal Appeals affirmed his conviction. Hubbard v. State, [MS, May 1, 1979] 382 So. 2d 577 (Ala.Cr.App.1979). This Court granted certiorari to review the conviction, pursuant to ARAP 39(c), as this case involves the death penalty.
We have carefully reviewed the record and the additional facts presented in Hubbard's ARAP 39(k) motion. We find the conviction is adequately supported by the evidence, and we agree with the reasoning of the Court of Criminal Appeals on all issues.
The Court of Criminal Appeals is affirmed.
AFFIRMED.
TORBERT, C. J., and MADDOX, JONES, ALMON, SHORES, EMBRY and BEATTY, JJ., concur.
BLOODWORTH, J., not sitting.